This cause is for hearing on the motion of the defendant in error to dismiss the appeal herein because no brief has been filed by the plaintiff in error, under the rules of this court, and for judgment on the supersedeas bond, certified copy of which is attached to said motion. On April 24, 1923, it was duly ordered that plaintiff in error file brief on or before July 1, 1923. Thereafter, on the 3rd day of July, 1923, an extension of 20 days was by this court allowed in which to file such brief. *Page 194 
Plaintiffs in error have wholly failed to do so, and no excuse offered.
It is therefore ordered and adjudged by this court that Olga Miller, defendant in error, have and recover of and from Harry Moskowitz and Ben Moskowitz, principals, and Abe Smith and John Moskowitz, sureties on said supersedeas bond, the sum of $400, with interest at the rate of six per cent. from the 19th day of March, 1920, and all costs of this action, for which let execution issue.
By the Court: It is so ordered.